had not been filed. In fact he claimed that counsel specifically refused to
                   file the appeal. Further, it is clear from the record that appellant did not
                   believe an appeal was pending because on February 5, 2011, appellant
                   filed a motion for counsel to withdraw and a motion for the production of
                   documents from his former counsel. We note that these motions were filed
                   six months before the expiration of the one-year time limit for filing a
                   timely post-conviction petition for a writ of habeas corpus. Therefore, the
                   district court did not err in denying the petition as procedurally barred,
                   and we
                               ORDER the judgment of the district court AFFIRMED. 2




                                                                                      j,




                         2We have reviewed all documents that appellant has submitted in
                   proper person to the clerk of this court in this matter, and we conclude
                   that no relief based upon those submissions is warranted. To the extent
                   that appellant has attempted to present claims or facts in those
                   submissions which were not previously presented in the proceedings
                   below, we have declined to consider them in the first instance.


SUPREME COURT
          OF
      NEVADA
                                                        2
(0) 1 ,147A    e
                  cc:   Hon. Jennifer P. Togliatti, District Judge
                        Cecil Cogmon
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                        3
(0) I947A    e>